The opinion of the court was filed October 5th, 1885.
Pee Curiam.
This claim was made under the General Borough Law of 3d April, 1851. The Act makes it recoverable as claims are by law recoverable under the provisions of the law relative to mechanics’ liens; yet we understand that to mean by scire facias. After specifying what shall be set forth in the statement, the Act expressly declares it shall “be filed within thirty days after such expense shall have been incurred.” This claim was not filed within the time specified. The learned judge correctly held that this time was an essential preliminary to the collection of the claim under the Act, and committed no error in striking off the lien.
Judgment affirmed.